Citation Nr: 0920268	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-11 171	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) and disc disease (DDD) of the lumbar spine, 
including as secondary to service-connected lumbar strain 
with myositis.

2.  Entitlement to service connection for a variously 
diagnosed psychiatric disability.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1979 to July 1982 and from February 2003 to August 2004.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision that denied 
secondary service connection for lumbar DJD and DDD, a 
January 2006 rating decision that denied service connection 
for a psychiatric disability, and a May 2006 rating decision 
that denied TDIU.  [Notably, although a prior final rating 
decision had denied service connection for psychiatric 
disability, de novo review is proper at this time because 
that rating decision preceded, and did not encompass the 
Veteran's second above-listed period of active duty.  

The matters of entitlement to service connection for lumbar 
disc disease and for a psychiatric disability, and 
entitlement to a TDIU are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify the Veteran if any action on his part is required.


FINDING OF FACT

Lumbar DJD was manifested to a compensable degree in the 
first year following the Veteran's discharge from active 
duty.  


CONCLUSION OF LAW

The Veteran's lumbar DJD may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claims.  However, inasmuch as this decision grants 
the benefit sought, there is no reason to belabor the impact 
of the VCAA on this matter, since any error in notice or 
omission in duty to assist is harmless.

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

To prevail on a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Service connection may be granted 
under 38 C.F.R. § 3.303(d) when competent evidence 
establishes that the disease diagnosed after discharge is 
related to an event in service.

Secondary service connection is warranted for any disability 
which is proximately due to, the result of, or (for the 
degree of aggravation only) aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Certain chronic diseases, including as pertinent here 
arthritis, may be presumed to have been incurred in service 
if they are manifested to a compensable degree in the first 
year following discharge from active duty.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

An August 1983 rating decision granted service connection for 
lumbar strain and myositis based on his first period of 
active duty.

Postservice treatment records following the Veteran's the 
first period of active duty  and prior to recall to active 
duty in February 2003 show that he continued to complain of 
low back pain.  August 1982 and March 1993 X-rays of the 
lumbar spine were normal.  July 2000 X-rays of the lumbar 
spine revealed anterior lipping at some segments; the 
vertebral bodies were normal in height and alignment, and 
disc spaces were preserved.  The impression was early 
spondylosis.  A February 2001 CT scan of the lumbar spine was 
interpreted as normal.

On February 2003 VA examination, just days prior to his 
return to active duty, it was noted that the Veteran had 
complaints of low back pain without radiation to the lower 
extremities.  The examiner noted that the November 2001 CT 
scan was normal.  The diagnosis was paravertebral lumbar 
myositis.

STRs' from the Veteran's second period of active duty note he 
continued to experience low back pain.  A December 2003 
record shows he complained of, and had medication prescribed 
for, persistent low back pain.  A narrative summary of an 
April 2003 examination, with update in March 2004, notes the 
Veteran returned to active duty in February 2003 with a 
military occupational specialty (MOS) of truck driver.  He 
had a long history of low back.  He complained of early 
morning stiffness and difficulty with prolonged standing or 
sitting (which were required by his MOS).  He admitted to an 
overwhelming number of Waddle's signs that included positive 
tailbone pain, whole leg numbness, and occasional giving way 
of the left leg.  A February 2004 treatment record notes he 
had an exacerbation of low back pain.  He reported that he 
had increased low back pain in the past month, and that in 
the prior week he had low back pain with radiation after 
prolonged sitting; he was seen in an emergency room for the 
pain.  In March 2004, he was referred for physical therapy 
due to worsening low back pain.  He stated he had 
difficulties with standing and leg stiffness after driving.  
In April 2004, he was scheduled for a low back MRI.  His 
medical history included radiculopathy, disesthesias, and 
paresthesias.  A closed MRI could not be completed because he 
was severely claustrophobic.  A report of April 2005 Physical 
Evaluation Board (PEB) Proceedings notes he had chronic 
subjective back pain without neurologic abnormality or 
limitation of thoracolumbar motion with 3/5 Waddell's signs.  
Based on a review of the objective medical evidence of 
record, the findings of the PEB were that his medical and 
physical impairment prevented reasonable performance of 
duties required by his grade and military specialty.  He was 
released from active duty as he was found unfit by reason of 
physical disability.  

A September 2004 open MRI on referral by VA found the Veteran 
had lumbar spine DJD.

On October 2004 VA examination, the Veteran complained of low 
back pain that began in 1982 and had worsened with time.  
Findings included that thoracolumbar motion was painful.  The 
examiner noted the September 2004 MRI findings of lumbar DJD.  
It was noted that a 2001 CT scan showed normal facet joints.  
The diagnoses included posterior facet joint degenerative 
changes (arthritis).  In an April 2005 addendum, the October 
an opinion was offered that said the Veteran's degenerative 
disc disease and discogenic disease were not caused by or 
related to his service-connected lumbar strain with myositis.  

Although July 2000 lumbar X-rays were interpreted as showing 
early spondylosis, a subsequent (February 2001) CT scan of 
the Veteran's lumbar spine found it to be normal (and this 
finding was noted just prior to his re-entry on active duty 
in February 2003.  He is presumed to have been sound as to 
lumbar arthritis when he entered on active duty in February 
2003.  See 38 C.F.R. § 1111.  As to his claim of service 
connection for lumbar DJD, the opinion that such disability 
is not related to his service connected myositis/lumbar 
strain is immaterial.  Because the lumbar DJD was shown on X-
ray, and was also manifested by painful motion (see October 
2004 VA examination report) (which would make it compensable 
under 38 C.F.R. § 4,71a, Code 5003), in the first year 
following discharge from active duty in August 2004, the 
Veteran is entitled to a presumption that such disability was 
incurred in service.  See 38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.  There is no evidence in the record 
rebutting this presumption.  Consequently, service connection 
for lumbar DJD is warranted.  


ORDER

Service connection for lumbar spine DJD is granted.


REMAND

The opinion by the October 2004 (with April 2005 addendum) 
examiner did not specifically address whether or not the 
Veteran's lumbar DDD is directly related to his periods of 
active duty, the complaints noted therein.  Furthermore, the 
rationale provided as to secondary service connection (to 
lumbar strain with myositis) is inadequate.  In essence, the 
rationale merely restates the opinion, without explanation, 
and does not address whether the service connected lumbar 
strain with myositis aggravated the DDD.  In addition, the 
secondary service connection claim is now in a different 
posture, as the Board has determined that service connection 
is warranted for lumbar DJD.  In addition, it appears that 
there are outstanding treatment records which may contain 
pertinent information.  Specifically, the Veteran underwent 
open lumbar MRI on referral from VA in September 2004.  The 
clinical records from his VA visit when it was determined to 
schedule him for open MRI do not appear to be associated with 
his claims file.  Consequently, further development of the 
medical evidence in this matter is necessary.   

Regarding psychiatric disability, the record shows that prior 
to his second period of active service (in 2003, 2004) the 
Veteran was receiving psychiatric treatment from Dr. A. J. 
and that he continued to receive treatment during service.  
While some records of Dr. A.J.'s treatment are associated 
with the claims files, it appears that many of such records 
are not.  Inasmuch as these records are pertinent to the 
claim of service connection for psychiatric disability, they 
should be secured.  [In this regard the Veteran is advised 
that 38 C.F.R. § 3.158(a) provides that where evidence 
(including releases for records sought) requested in 
connection with an original or reopened claim is not received 
within a year of the request, the claim is to be considered 
abandoned.]

Furthermore, the record contains various diagnoses including 
depression, adjustment reaction, psychotic disorder, and 
generalized anxiety disorder.  There are conflicting opinions 
regarding the etiology of the psychiatric disability; none of 
the opinions includes an explanation of rationale fully 
adequate for assignment of probative value to the opinion.  
In addition, no opinion directly addresses whether any 
psychiatric disability that pre-existed the Veteran's second 
period of active duty increased in severity during that 
period.  Consequently, further development of the medical 
evidence in the matter of service connection for a 
psychiatric disability is also necessary. 

Consideration of the matter of entitlement to TDIU must be 
deferred, as such issue is inextricably intertwined with the 
claims of service connection for lumbar DDD and for 
psychiatric disability.

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to 
identify the providers of all evaluation 
and treatment he received for low back 
disability since his discharge from 
service in August 2004.  Specifically, he 
should be asked to explain the 
circumstances under which the September 
2004 open lumbar MRI was ordered (i.e., 
who ordered it and when).  He should also 
provide releases for records of any 
private evaluation or treatment.

The RO should also ask the Veteran to 
identify the providers of all psychiatric 
evaluation and/or treatment  he received 
since July 1997, and to provide releases 
for records of any such private 
evaluation and treatment (specifically 
including complete clinical records of 
all treatment he received from Dr. A.J.).  

The RO should secure complete clinical 
records (those not already associated 
with the claims file) of all evaluations 
and treatment the Veteran received for 
low back and psychiatric disabilities 
from the sources identified (with 
particular emphasis on the clinical 
records pertaining to the order for the 
September 2004 open MRI and the 
psychiatric treatment records from Dr. 
A.J.  If any records are not received 
pursuant to the RO's request for such, 
the Veteran/his representative should be 
so advised, and further advised that 
ultimately it is his responsibility to 
ensure that private records are received.  

2.  The RO should then arrange for the 
Veteran's claims files to be forwarded to 
an orthopedic specialist for review and 
medical advisory opinions as to whether 
or not the Veteran's DDD is at least as 
likely as not (a 505 or better 
probability) directly related to 
(incurred or aggravated during) his 
active service, or was caused or 
aggravated by his service connected 
lumbar strain with myositis and/or his 
presumptively service connected arthritis 
of the lower spine (DJD).  The consulting 
orthopedist should explain the rationale 
for all opinions giving.  The explanation 
should address/include comment on the 
following: 

(a) Based on the factual evidence in the 
record, when was lumbar DDD first 
manifested, was it prior to the February 
2003 to August 2004 service, during such 
service, or following such service?   

(b) As the Veteran is entitled to a 
presumption of soundness as to lumbar DDD 
on active duty entrance in February 2003, 
if the opinion is that the disability 
pre-existed the February 2003 entrance on 
active duty, is there any evidence (and 
if so please identify such) that renders 
it undebatable from a medical standpoint 
that the DDD pre-existed February 2003.  
Furthermore, if lumbar DDD is determined 
to have pre-existed the service beginning 
in February 2003, is there any evidence 
in the record (please identify such) that 
shows that it did not increase in 
severity during this period of service.  

(c) If the lumbar DDD is determined to 
have pre-existed service or to have 
initially become manifest after the 
Veteran's separation from active duty in 
August 2004, was it caused or aggravated 
by his Veteran's service connected lumbar 
strain with myositis or his service 
connected lumbar arthritis.  If the 
determination is that the DDD was not 
caused by either the lumbar strain with 
myositis or lumbar arthritis, but was 
aggravated by either, please identify to 
the extent possible the baseline severity 
of the DDD prior to when such aggravation 
occurred and the degree of disability 
existing after the aggravation took 
place. 

The consulting orthopedist is asked to 
explain the rationale for all opinions 
given. 

3.  The RO should also arrange for the 
Veteran to be examined by a psychiatrist 
to determine the nature and etiology of 
his psychiatric disability.  The 
Veteran's claims file (specifically 
including all records received from Dr. 
A.J. and the psychiatric opinions already 
of record) must be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
claims file and examination of the 
Veteran, the examiner should provide 
opinions responding to the following:

(a) What is the appropriate diagnosis for 
the Veteran's psychiatric disability?  
Please explain the rationale for the 
designation assigned and the reason for 
rejecting other psychiatric diagnoses.

(b) When was the psychiatric disability 
first manifested (before, during, or 
after the period of the Veteran's active 
service that began in February 2003)?  
Please identify the evidence in the 
record that supports the conclusion.  

(c) If the psychiatric disability 
diagnosed is determined to have pre-
existed service, is there any evidence in 
the record that establishes it did not 
permanently increase in severity during 
service or that any increase was due to 
natural progression   Please identify 
such evidence?

(d) If the psychiatric disability 
diagnosed is deemed to have initially 
been manifested after the period of 
service that ended in August 2004, is it 
related to that period of 
service/psychiatric complaints noted 
therein?  

The examiner is requested to explain the 
rationale for all opinions given, and to 
comment on any psychiatric opinions in 
the record to the contrary, i.e., explain 
the basis for disagreement with such 
opinions.

4.  The RO should then re-adjudicate the 
claims of service connection for lumbar 
DDD and psychiatric disability.  The RO 
should also review the claim for TDIU in 
light of all evidence added to the record 
since the prior adjudication, the grant 
of service connection for lumbar DJD, and 
any further determinations regarding 
service connection for lumbar DDD and for 
psychiatric disability; arrange for any 
further development suggested by the 
updated record as to TDIU; and 
readjudicate that matter.  If any claim 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and afford the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


